DETAILED ACTION
This office action is a response to amendment filed on 12/15/2020.
Claims 2-12 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/15/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, and after considering Applicant’s arguments/ amendments submitted on 12/15/2020, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Fujishiro et al. (US 20160212784 A1) teaches method and device for receive information for D2D discovery procedure for discovering a proximity terminal.
Park et al. (US 20160095074 A1) teaches method for a terminal to establish synchronization with another terminal device in a network.
 Phan et al. (US 20110258327 A1) teaches method for UEs communication and determining a single network.
Huang et al. (US 20170215098 A1) teaches method for D2D resource pool measurement and reporting.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 2; specifically to the other limitations with the combination of including;  

“send resource related information, indicating at least one radio resource for direct communication between a first terminal device associated with the first control device and a second terminal device associated with a second PLMN and a second base station of the second PLMN, without going through a first base station associated with the first PLMN, wherein the at least one radio resource includes at least a partial radio resource that is other than a radio resource used for communication between the first terminal device and the first base station”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018 Response Date

For independent claims 7 and 12; claims are similarly considered allowable. Claims disclosed similar limitations as of claim 2. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 7 and 12; and thus claims are respectively allowable.

Dependent claims 2-6, and 8-11 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/KYAW Z SOE/Primary Examiner, Art Unit 2412